United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         September 9, 2003

                         FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                  Clerk


                             No. 02-60717
                           Summary Calendar


WILFIDO RUMALDO ZAPET,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                          BIA No. A70792090
                        --------------------

Before JOLLY, JONES and WIENER, Circuit Judges.

PER CURIAM:*

     Wilfido Rumaldo Zapet petitions for review of the Board of

Immigration Appeals’ opinion that affirmed the decision of the

Immigration Judge (“IJ”) denying Zapet asylum and withholding of

removal.   Zapet contends that he established past persecution by

guerrillas in Guatemala and that it is reasonable for him to

believe that if he is forced to return to Guatemala, he will be

punished or killed because he fled from the guerrillas.        Zapet


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60717
                                  -2-

contends that the BIA erred by failing to consider documentary

evidence that he provided in support of his position.

       We review the IJ’s decision because the BIA summarily

affirmed without opinion and essentially adopted the IJ’s

decision.    See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

Review of the legal conclusions is de novo; review of the

findings is for substantial evidence.       Lopez-Gomez v. Ashcroft,

263 F.3d 442, 444 (5th Cir. 2001).    The findings are accepted

“‘unless the evidence is so compelling that no reasonable fact

finder could fail to find otherwise.’”      Lopez-Gomez, 263 F.3d at

444.

       The Attorney General may grant asylum to a refugee who has

established past persecution or a well-founded fear of

persecution in the country of origin on account of race,

religion, nationality, membership in a particular social group,

or political opinion.     Id. at 444-45.

       Substantial evidence supports the IJ’s findings that Zapet’s

single encounter with guerrilla forces in Guatemala when the

guerillas attempted to recuit him did not establish past

persecution.     See id. at 444; cf. Mikhael, 115 F.3d at 303-04.

Substantial evidence supports the IJ’s finding that Zapet did not

establish a well-founded fear of persecution.      See Mikhael, 115

F.3d at 304-05; see also INS v. Elias-Zacarias, 502 U.S. 478,

479-80 (1992).
                          No. 02-60717
                               -3-

     The IJ admitted documentary evidence provided by Zapet.

Zapet does not identify the particular documentary evidence that

he alleges the BIA did not consider, nor does he explain why the

specific evidence was pivotal to his case.   Zapet has not shown

error.

     The standard for withholding of removal is more stringent

than the standard necessary for asylum and requires the alien to

make a showing that a “‘clear probability’” exists that he will

be persecuted if he is removed.   Mikhael, 115 F.3d at 306.

Because Zapet did not make the required showing for asylum, he

was not eligible for withholding of removal.   Id. at 306 & n.10.

     Accordingly, the petition for review is DENIED.